Citation Nr: 1622367	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-35 504	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Entitlement to service connection for a broken rib, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a fractured pelvis, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a fractured tail bone, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for upper arm sprain, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for restless leg syndrome.

7.  Entitlement to service connection for sleep disturbance.

8.  Entitlement to a disability rating greater than 30 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2012 and November 2013 issued by the Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to service connection for a dental condition, a broken rib, a fractured pelvis, a fractured tailbone, upper arm sprain, restless leg syndrome, and sleep disturbance; and entitlement to a higher evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In August 2014, the Veteran filed a substantive appeal regarding a July 2012 rating decision denying entitlement to service connection for a dental condition.  In June 2015, he filed a substantive appeal regarding a November 2013 rating decision denying entitlement to service connection for a broken rib, a fractured pelvis, a fractured tailbone, upper arm sprain, restless leg syndrome, and sleep disturbance; and entitlement to a higher evaluation for PTSD.  In a written statement submitted in February 2016, the Veteran requested withdrawal of his appeal.  Accordingly, the Board does not have jurisdiction to review the claims for entitlement to service connection for a dental condition, a broken rib, a fractured pelvis, a fractured tailbone, upper arm sprain, restless leg syndrome, and sleep disturbance; and entitlement to a higher evaluation for PTSD and they are dismissed.


ORDER

The appeal is dismissed.  



		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


